Opinion by
Oliver, P. J.
It appeared from the record that the petitioner manufactured a sensitized paper for X-ray films. Before the outbreak of the war petitioner bought from a domestic source all the basic paper used by it in the manufacture of this product. Thereafter, it became necessary to locate a *243new source of supply, and ultimately petitioner placed orders with a firm in England making the type of paper required. Petitioner was willing to pay whatever price the British firm charged and left it up to them to invoice the merchandise at whatever price was the prevailing market value at the time shipment was made. Prior to entry the customs broker filed a submission sheet with the appraiser requesting information as to value, upon which the appraiser placed a notation stating that the correct foreign or export value be ascertained from the shipper. However, petitioner and the broker concluded that the purchase price was at least as high as the market value for the reason that they could not conceive of any firm shipping merchandise at less than market value under the circumstances surrounding this transaction, and therefore decided to adhere to the entered value. It was appraised at the entered value which was based upon the purchase price and the collector thereafter appealed for reappraisement. No trial was had but the parties by stipulation agreed on a value higher than the entered value, and the case was decided on the basis of that stipulation. Upon the record the court was convinced that petitioner acted in good faith and that there was no intention to conceal or misrepresent any of the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.